 


115 HR 369 RH: To eliminate the sunset of the Veterans Choice Program, and for other purposes.
U.S. House of Representatives
2017-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 36 
115th CONGRESS1st Session 
H. R. 369 
[Report No. 115–65] 
IN THE HOUSE OF REPRESENTATIVES 
 
January 9, 2017 
Mr. Roe of Tennessee introduced the following bill; which was referred to the Committee on Veterans' Affairs 
 

March 29, 2017
Additional sponsors: Mr. Meehan, Mr. Knight, Mr. McClintock, Mr. Tipton, Mr. Bilirakis, and Ms. Sinema

 
March 29, 2017 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on January 9, 2017 
 
 
 
 
A BILL 
To eliminate the sunset of the Veterans Choice Program, and for other purposes. 
 
 
1.Elimination of sunset of the Veterans Choice ProgramSection 101(p)(2) of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) is amended by striking all that follows section 802 and inserting a period.  2.Elimination of requirement to act as secondary payer for care relating to non-service-connected disabilities and recovery of costs for certain care under Choice Program (a)In generalSection 101(e) of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) is amended— 
(1)in the subsection heading, by striking Other health-Care plan and inserting Responsibility for costs of certain care;  (2)in paragraph (1), in the paragraph heading, by striking to Secretary and inserting on health-care plans; 
(3)by striking paragraphs (2) and (3);  (4)by redesignating paragraph (4) as paragraph (2); and 
(5)by adding at the end the following new paragraph:  (3)Recovery of costs for certain care (A)In generalIn any case in which an eligible veteran is furnished hospital care or medical services under this section for a non-service-connected disability described in subsection (a)(2) of section 1729 of title 38, United States Code, or for a condition for which recovery is authorized or with respect to which the United States is deemed to be a third party beneficiary under Public Law 87–693, commonly known as the Federal Medical Care Recovery Act (42 U.S.C. 2651 et seq.), the Secretary shall recover or collect from a third party (as defined in subsection (i) of such section 1729) reasonable charges for such care or services to the extent that the veteran (or the provider of the care or services) would be eligible to receive payment for such care or services from such third party if the care or services had not been furnished by a department or agency of the United States. 
(B)Use of amountsAmounts collected by the Secretary under subparagraph (A) shall be deposited in the Medical Community Care account of the Department. Amounts so deposited shall remain available until expended..  (b)Conforming amendmentParagraph (1) of such section is amended by striking paragraph (4) and inserting paragraph (2). 
3.Authority to disclose certain medical records of veterans who receive non-Department of Veterans Affairs health careSection 7332(b)(2) of title 38, United States Code, is amended by adding at the end the following new subparagraph:  (H) (i)To a non-Department entity (including private entities and other Federal agencies) that provides hospital care or medical services to veterans. 
(ii)An entity to which a record is disclosed under this subparagraph may not redisclose or use such record for a purpose other than that for which the disclosure was made..    March 29, 2017 Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 